Notice of Pre-AIA  or AIA  Status
The present application is being examined under the pre-AIA  first to invent provisions. 
DETAILED ACTION
Remarks
Applicant's amendment filed on 01/05/2021 has been entered.  Claims 1, 2, 13, and 21 have been amended.  No claims have been added or canceled. .  Claims 1-7 and 13-25 are still pending in this application, with claims 1, 13, and 21 being independent.
REASONS FOR ALLOWANCE
The following is an examiner’s statement of reasons for allowance: No prior art was found teaching individually, or suggesting in combination, all of the features of the applicants’ invention, specifically the limitation wherein the processing system is configured to initiate a timer to stimulate a heart muscle of a patient according to an interval to cause a first adjustment of a heartbeat, and modifying the interval by adding or subtracting a subinterval to generate a modified interval, the subinterval is representative of a binary digit, according to the modulation signal, and stimulating the heart muscle according to the modified interval to cause a second adjustment of the heartbeat, wherein the pulse monitor detects the binary digit based on the second adjustment of the heartbeat. 
Any comments considered necessary by applicant must be submitted no later than the payment of the issue fee and, to avoid processing delays, should preferably accompany the issue fee.  Such submissions should be clearly labeled “Comments on Statement of Reasons for Allowance.”
	
Any inquiry concerning this communication or earlier communications from the examiner should be directed to MINH DUC GIA PHAM whose telephone number is (571)270-1789.  The examiner can normally be reached on 11:00 am - 7:00 pm, Monday-Friday.

Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see http://pair-direct.uspto.gov. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/MINH DUC  PHAM/
Examiner, Art Unit 3792

/WILLIAM J LEVICKY/Primary Examiner, Art Unit 3792